Order entered January 25, 2019




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-18-00714-CV

                                 ROBERT L. WILSON, Appellant

                                                  V.

                               J. RANDLE HENDERSON, Appellee

                         On Appeal from the 116th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DC-16-15162

                                              ORDER
           Before the Court is appellee’s January 23, 2019 motion for an extension of time to file a

brief and appellant’s objection. We GRANT the motion and extend the time to February 14,

2019.

           On the Court’s own motion, we ORDER Felicia Pitre, Dallas County District Clerk, to

file, by February 1, 2019, the supplemental clerk’s record as requested by letter filed with the

District Clerk’s Office on January 22, 2019.

           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Pitre and all

parties.

                                                         /s/   ERIN A. NOWELL
                                                               JUSTICE